DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (EP 3144058).
Regarding claims 1, 3, 4, 6, 8, and 10; Walters et al. teaches a method for preparing solid microcapsules, comprising the steps of: a) adding under agitation a composition C1 comprising at least one active material to a cross-linkable liquid composition C2, wherein the active material is not an additive to be used in the lubricant, fuel or bitumen industries, or in drilling sludges or muds, or an additive to be used in oil exploration/production, composition C1 and composition C2 being immiscible with each other, so that a first emulsion is obtained, said first emulsion comprising droplets of composition C1 dispersed in composition C2; b) adding under agitation the first emulsion obtained in step a) to a liquid composition C3, composition C3 and composition C2 being immiscible with each other, so that a second emulsion is obtained, said second emulsion comprising droplets dispersed in composition C3; c) loading the second emulsion obtained in step b) in a mixer which applies a homogeneous controlled shear rate to said second emulsion, said shear rate being from 1 000 s-1 to 100 000 s-1, so that a third emulsion is obtained, said third emulsion comprising droplets dispersed in composition C3; and d) cross-linking the droplets obtained in step c), so that solid microcapsules dispersed in composition C3 are obtained [0017].
In a preferred embodiment, Walters et al. teaches an encapsulation method comprising a composition comprising oil/wax (active ingredient; C1) emulsion in a composition C2 comprising CN981® (M1; has an average molecular weight less than 5000 g/mol), 10% by weight of hexanediol diacrylate (M2 and crosslinking agent, reads on both, wherein the two compounds are not explicitly required to be different; has an average molecular weight less than 5000 g/mol and an ester bond), and Darocure® 1173 (photoinitiator, molecular weight less than 5000 g/mol) while mixing (E1) [0177-0180].  Walters et al. teaches adding the C1-C2 emulsion (E1) to a composition C3 (ExxonMobil® PAO 100; viscosity 2990 ± 44 mPa.s at 25°C) [0177, 0181], wherein a double emulsion C1-C2-C3 (E2) is formed [0181].  Walters et al. teaches the double emulsion (E2) was based through a Couette-geometry mixer corresponding to a shear rate of 2083 s-1, wherein a monodisperse double emulsion C1-C2-C3 (E3) was formed [0182].  Walters et al. teaches the monodisperse double emulsion (E3) was subjected to UV irradiation to polymerize the microcapsules (polymerizing C2 resulting in microcapsules dispersed in C3) [Ex1].  Walters et al. teaches the viscosity of composition C2 is from 500 to 100,000 mPa.s at 25°C [0080].
Regarding claim 2; Walters et al. teaches a ratio of C1:C2 was 1:4, thus a volume fraction of 0.25 (as calculated by Examiner) [0181].
Regarding claim 5; Walters et al. does not require a molecule having no reactive function in C2, thus is present in an amount of 0% by weight [Ex1].
Regarding claim 12; Walters et al. teaches solid microcapsules having a diameter of 1.85± to 2.17± microns and a shell thickness of 0.29 to 0.32 microns [0187].  Walters et al. does not teach a pore size, thus the Examiner assumes a pore size of 0 (i.e. less than 1 nm).
Regarding claim 13; Walters et al. teaches an object of the present invention is also a method for releasing an active material, comprising a step of applying a mechanical shear stress to a composition comprising a series of solid microcapsules [0176].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claim(s) 1-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (EP 3144058).
Regarding claims 1, 3, 4, 6, 8, and 10; Walters et al. teaches a method for preparing solid microcapsules, comprising the steps of: a) adding under agitation a composition C1 comprising at least one active material to a cross-linkable liquid composition C2, wherein the active material is not an additive to be used in the lubricant, fuel or bitumen industries, or in drilling sludges or muds, or an additive to be used in oil exploration/production, composition C1 and composition C2 being immiscible with each other, so that a first emulsion (E1) is obtained, said first emulsion comprising droplets of composition C1 dispersed in composition C2; b) adding under agitation the first emulsion obtained in step a) to a liquid composition C3, composition C3 and composition C2 being immiscible with each other, so that a second emulsion (double emulsion, E2) is obtained, said second emulsion comprising droplets dispersed in composition C3; c) loading the second emulsion obtained in step b) in a mixer which applies a homogeneous controlled shear rate to said second emulsion, said shear rate being from 1 000 s-1 to 100 000 s-1, so that a third emulsion (E3) is obtained, said third emulsion comprising droplets dispersed in composition C3; and d) cross-linking the droplets obtained in step c), so that solid microcapsules dispersed in composition C3 are obtained [0017].
In a preferred embodiment, Walters et al. teaches an encapsulation method comprising a composition comprising oil/wax (active ingredient; C1) emulsion in a composition C2 comprising CN981® (M1; has an average molecular weight less than 5000 g/mol), 10% by weight of hexanediol diacrylate (crosslinking agent; has an average molecular weight less than 5000 g/mol), and Darocure® 1173 (photoinitiator, molecular weight less than 5000 g/mol) while mixing (E1) [0177-0180].  Walters et al. teaches the composition C2 may comprise an additional monomer or polymer [0074], said additional monomer or polymer bearing a pH-sensitive group or a UV-sensitive group [0075]; a pH-sensitive group such as a primary, secondary or tertiary amine, carboxylic acid, phosphate, or sulfate (M2) [0077].
Walters et al. teaches adding the C1-C2 emulsion (E1) to a composition C3 (ExxonMobil® PAO 100; viscosity 2990 ± 44 mPa.s at 25°C) [0177, 0181], wherein a double emulsion C1-C2-C3 (E2) is formed [0181].  Walters et al. teaches the double emulsion (E2) was based through a Couette-geometry mixer corresponding to a shear rate of 2083 s-1, wherein a monodisperse double emulsion C1-C2-C3 (E3) was formed [0182].  Walters et al. teaches the monodisperse double emulsion (E3) was subjected to UV irradiation to polymerize the microcapsules (polymerizing C2 resulting in microcapsules dispersed in C3) [Ex1].  Walters et al. teaches the viscosity of composition C2 is from 500 to 100,000 mPa.s at 25°C [0080].
Walters et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Walters et al. does not specifically disclose an embodiment containing the crosslinkable compound M1, compound M2, and at least one crosslinking agent.  However, at the time of filing a person of ordinary skill in the art would have found it obvious to prepare solid microcapsules from a process comprising a composition containing the crosslinkable compound M1, compound M2, and at least one crosslinking agent based on the invention of Walters et al., and would have been motivated to do so since Walters et al. suggests that the composition can contain crosslinkable compound M1, compound M2, and at least one crosslinking agent [0074-0077; 0177-0180].  
Regarding claim 2; Walters et al. teaches a ratio of C1:C2 was 1:4, thus a volume fraction of 0.25 (as calculated by Examiner) [0181].
Regarding claim 5; Walters et al. does not require a molecule having no reactive function in C2, thus is present in an amount of 0% by weight [Ex1].
Regarding claim 12; Walters et al. teaches solid microcapsules having a diameter of 1.85± 0.6 to 2.17± 1 microns and a shell thickness of 0.29 to 0.32 microns [0187].  Walters et al. does not teach a pore size, thus the Examiner assumes a pore size of 0 (i.e. less than 1 nm).
Regarding claim 13; Walters et al. teaches an object of the present invention is also a method for releasing an active material, comprising a step of applying a mechanical shear stress to a composition comprising a series of solid microcapsules [0176].

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.
Applicants argue that hexanediol diacrylate does not meet the first requirement of the monomer or polymer M2, as it does not have a chemical group sensitive to pH or to UV; furthermore hexanediol diacrylate does not correspond to any of the specific monomer and polymers listed in clarified claim 1.
The Examiner respectfully disagrees.  The claim merely requires a compound M2 to have a chemical group sensitive to UV and also a functional group selected from the functions as required by the claim.  Since it is not explicitly defined in the instant specification, the UV sensitive group is any group that is sensitive or reactive to UV energy.  As you can see by the structure of hexanediol diacrylate, the compound has both a UV “sensitive” group (i.e. vinyl) and an ester group, thus reading on the claimed compound M2 (as well as a crosslinking agent since the claim does not explicitly require the crosslinking agent and 
    PNG
    media_image1.png
    158
    397
    media_image1.png
    Greyscale
the compound M2 to be mutually exclusive and/or different).





As such, Walters et al. is still relied upon for teaching the method for the preparation of solid microparticles as required by the claimed language.
The Examiner makes note that an obviousness rejection was added in view of Walters et al., based on the amendments to the claims, with the interpretation that the compound M2 and the crosslinking agent are required to be two separate and distinct compounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767